1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     ZACHERY BASTIEN
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-235 GEB
11
                 Plaintiff,                                STIPULATION AND ORDER VACATING
12                                                         PRE-TRIAL MOTION HEARING DATE
                              v.
13
     ZACHERY JOSEPH BASTIEN,
14                                                         Date: April 26, 2019
                 Defendant.                                Time: 9:00 a.m.
15                                                         Court: Hon. Garland E. Burrell, Jr.
16

17

18

19

20          It is hereby stipulated by the parties as follows:
21          1.     This matter is presently set for a Hearing on Pre-Trial Motions on April 26, 2019. It
22                is further set for a Trial Confirmation Hearing on May 3, 2019, at 9:00 a.m., followed
23                by a Jury Trial scheduled to commence on June 25, 2019.
24          2. There are presently no pre-trial motions filed or pending. The parties therefore
25                request to vacate the Motion Hearing Date set for April 26, 2019.
26   ///
27   ///
28   ///
                                                           1
     STIPULATION & ORDER CONTINUING TCH
30
1            3. The Trial Confirmation Hearing and Jury Trial Date shall remain as set. An order

2                excluding time under the Speedy Trial Act for attorney preparation, up to and

3                including the June 25, 2019 trial date, has previously been entered at a Status

4                Conference held on August 31, 2018.

5            Assistant U.S. Attorney Kevin Khasigian authorized Attorney Todd D. Leras via email to

6    sign this stipulation on his behalf.

7

8            Dated: April 24, 2019                         /s/ Todd Leras
                                                           ___________________________
9                                                          TODD LERAS
                                                           Attorney for defendant
10                                                         ZACHERY BASTIEN
11

12           Dated: April 24, 2019                         MCGREGOR W. SCOTT
                                                           United States Attorney
13
                                                           /s/ Kevin Khasigian
14                                                 By:     _______________________
                                                           KEVIN KHASIGIAN
15
                                                           Assistant United States Attorney
16                                                         (Per email authorization)

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER VACATING
     PRE-TRIAL MOTION HEARING DATE                        1
30
1                                                    ORDER

2           The Court, having received, read, and considered the stipulation of the parties, orders that

3    the Pre-Trial Motion Hearing set for April 26, 2019 is vacated. The Trial Confirmation Hearing

4    on May 3, 2019, and the Jury Trial scheduled to commence June 25, 2019, remain as scheduled.

5                  IT IS SO ORDERED.

6           Dated: April 25, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER VACATING
     PRE-TRIAL MOTION HEARING DATE                       2
30
